IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-93-046-CR


EX PARTE:  KREG DARRELL ALLRED,

	APPELLANT


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 0924558, HONORABLE BOB PERKINS, JUDGE PRESIDING

 



PER CURIAM


	This is an appeal from an order of the trial court denying the relief sought in
appellant's writ of habeas corpus.  Tex. R. App. P. 44.
	Appellant has filed a second motion to withdraw the appeal.  No decision of this
Court has been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App.
P. 59(b).


[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed on Appellant's Second Motion
Filed:   March 31, 1993
[Do Not Publish]